Title: To Benjamin Franklin from John Shuttleworth, 17 August 1782
From: Shuttleworth, John
To: Franklin, Benjamin


	Dr Sir
Hotel d’Hambourg Saturday Morn: 17 Augst: 1782.
My Servt. will waite your leisure for the papers you are so good to give me and for any letter or letters you may please to commit to my care.
Permit me once more to acknowledge your very great civillities and to assure you that I shall ever remember them with gratitude I remain Dr Sir Yr most obedt: Servt
J Shuttleworth
 
Addressed: Doctor Franklin / Plassy
Notation: J. Shuttleworth 17. Augt. 1782.
